Title: To James Madison from William Harris Crawford, 1 November 1814
From: Crawford, William Harris
To: Madison, James


        
          Dear Sir
          Paris 1st. Novm. 1814
        
        Your letter of August last, enclosed in one from Mrs Custis, has been recd. Colo. De Greffe, the Gentleman referred to, has not called upon me, nor do I know whether he has been in Paris. If he is here, it is very probable, that he has been prevented from calling, by the representations of Mr Warden, thro’ whom, Mrs Custis conveyed her letter. The conduct of Mr Warden since he has been removed from office, has been communicated to the State department. It abundantly proves his habitual disregard of the truth, and his disposition to misrepresent every transaction, in

which I am concerned. He continues to this day, to represent his removal, as nothing more than an arbitrary Suspension by me, and assures the French government that he will be restored, as soon as his representations shall be recd. by the govt. of the US. It is under this expectation that he affects to remain at Paris. I believe I have already informed the Secy of State, that he has obtained letters of recommendation from Baron Humbolt, and other literary men of great merit. Nothing is more easy than to obtain these letters. The intercourse which he has with these gentlemen is that of an humble admirer and eulogist of their literary fame. Literary characters, like temporal rulers, have their dominions, their levees, and of course their courtiers. The meed of praise is recd. by them, with more relish, than by those whose power is more Substantial. Deference for their opinions, and admiration for their literary productions, are rewarded by a sentiment resembling personal esteem, and by an honest and laudable desire to promote the interest of their protegées. It is manifest, however, that these patrons can seldom have any correct knowledge of the capacity, & much less of the qualities of their humble admirers. Mr Warden furnishes the strongest elucidation of the correctness of this opinion. His official correspondence which has come under your view, must have convinced you of the poverty of his intellect, and of the extreme malignancy of his heart. Yet these gentlemen sincerely believe, that he is a very excellent kind of a man, and that he has some pretensions to literary and scientific merit.
        The acquaintance which I have been compelled to make, with several American Consuls, has not inspired me with a very high respect for this description of officers. Mr Barnett who acts as Consul at Paris, antecedent to this appointment, I am afraid did many things which were improper, and which were entirely the result of his necessities. The salary attached to his present office, will relieve him from the temptations to which he may have yielded against his own convictions. His talents are moderate, but his long acquaintance with the duties of office, and his perfect knowledge of the language, will enable him to execute the trust, with credit to himself, and to the nation. Some of the Americans here, think the appointment a bad one, but the most of these have recd their impressions from Mr Warden.
        Mr Lee’s bankrupt circumstances and incorrect conduct in money transactions, I am informed, are spoken of all over Europe, without reserve. Mr Gallatin informed me, that he heard much of them wherever he had been. I have no knowledge of any improper conduct on his part, unless his perseverance in claiming, & holding 5 per cent on the amount of the prizes sold within his consulate should deserve that name. I have since been informed, that all sales made before the duties are paid, are made subject to the payment of them, and that the bidding is exclusive of the duties. For the purpose of increasing the commissions, the duties were added to the amount of sales. I do not know whether this is the fact.
        
        Mr. Appleton American Consul at Leghorn has been at Paris nearly twelve months. He wishes the appointment of Consul at Paris. I believe he is a very honest man and has talents equal to the correct discharge of its duties. If Mr Barnett should be continued in his present appointment, he would prefer the consulate of Havre to that of Leghorn. Until the government shall act upon the case, I have thought it but just to Mr Barnett to consider him still consul of that district. Upon the return of peace it would be more profitable than that of paris; but this latter place appears to possess charms, even for him, which would induce him to over-look his interest.
        A Mr Baker who calls himself American consul of the Balearean Isles and of Tarragona, has just arrived in Paris. It is possible that this gentleman might make a very good minister plenipotentiary, but certainly he is badly qualified for consul. A man who proclaims whereever he goes that he was as intimate with the President of the US as a brother, and who has enjoyed the same intimacy with the Duke and Duchesse of Orleans can hardly stoop to the discharge of the duties of consul. Mrs Baker too, has enjoyed the same intimacy with the Duchesse of Orleans, & with Mrs Madison. I am informed that in travelling thro’ France, in the year 1809, he announced himself, at all the taverns, as American ambassador. The American character cannot be raised by sending such men to Europe, clothed with official appointments. Without knowing any thing of Mr Baker’s character for integrity, there can be no difficulty in determining that he is precisely the man, who ought not to be employed in foreign Service. The new consul at Riga, Mr Weise has a very indifferent reputation here, where he seems to be very generally known. I know the difficulty of making judicious selections for office. The extreme laxity, which every where prevails, in recommending persons for appointments, produces incalculable mischief to the nation. It is so easy to recommend; it looks so much like ill-nature to refuse, that the great majority of men, in public and private life, easily lend themselves to impose upon those who have offices to bestow. With public men, to this good natured negligence, must be frequently added, a regard, in many cases, to their personal popularity.
        The capture of Washington, and the destruction of public and private property, however mortifying, was nothing more than I had anticipated, before the arrival of Mr Boyd. The accounts which he gave, me, silenced my apprehensions, only to give the blow an additional weight, one week afterwards. I am happy to find that the extreme folly of admiral Cochrane has come in aid of the atrocities already committed. Without this official declaration of the admiral, the good people of Boston, might have continued to confide in the justice and moderation of the Bulwark of the Christian religion. This delusion I hope is past. The most Credulous of the partizans of British justice and moderation, must now be convinced, that

a vigorous and Successful prosecution of the war, are the only means of terminating it upon honorable conditions.
        The speculations of the European Gazettes upon the nature of the discussions in the Congress at Vienna, induce many to believe that the code of public law will be there revised, & Settled upon rational and equitable principles. I see no reason to expect any thing of this nature. The great Sovereigns of Europe are too deeply engaged in enlarging, and mending their dominions, to attend to any subject not immediately connected with these objects. France has nothing to give, or to with hold, in this scramble for the territory wrested from her by the treaty of Paris. Prussia & Austria are not known as maritime states. Sweden & Denmark can have no influence, but in connexion with Russia. All that the English minister has to do to draw Russia off from an intention of this nature, is to second her views in relation to Poland. France will not venture to press the Subject unless she is supported by Russia. It may well be doubted, whether, when supported by Russia, & the other northern powers, she would press it, at the expence of a war with England. The latter, confident in her strength, and assured of the extreme debility of France, would not fail to meet the question, in a manner, to convince her opponents, that war would be the inevitable consequence of their perseverance. So great has been the influence of the British government here, that the American letter of Marque, the Schooner Decatur, loaded with Cotton and potash, has now been 50 days in the river below Nantz, without being permitted to enter, and it is extremely doubtful whether she will not be finally ordered off, without unloading. In the mean time British vessels of the same character, have been permitted to enter without delay, or difficulty. I have done every thing in my power, to obtain a favorable decision, and a satisfactory explanation of the instructions of the minister of marine, under which she has been refused admittance. My exertions have not been able to draw any reply from the person now charged with the duties of minister of Foreign relations. Nothing can be more provoking than the contemptuous silence with which my efforts have been treated. Every day produces new evidence of the indisposition, or incapacity of this government, to preserve its neutrality between us and our enemy. The expulsion of the Decatur from the waters of France, will rend the flimsy veil which has hitherto envelopped the measures of this government, in relation to the U.S. My situation has been extremely unpleasant, and critical, from the moment of my landing in France. It is now likely to become more so. The situation of the US will not justify the reclamation of her rights, by an appeal to arms. If it was prudent to make this appeal, we should find ourselves placed in the same situation, with every maritime state in Europe, with whom we should attempt to preserve any commercial intercourse. It cannot be expected that Portugal, Spain, Holland, Prussia, Denmark and Sweden should effectually

resist an influance, to which France feels herself unequal. Russia would form the only exception, & she would be of no service to us. Altho prudence requires the U.S. to avoid an appeal to arms, for the purpose of enforcing her legitimate rights, it appears to me, that self respect should induce the government to withdraw its minister. What object can be obtained by the residence of a minister at a court, which from apprehension of, or attachment to the enemy, violates every principle of neutrality which can be useful to the US? To me, submission to the pageantry of the court, is a servitude sufficiently onerous, when attended by the hope of promoting the interest of my country. Stripped of this inducement, it becomes absolutely insupportable. No situation can be more degrading, than that of a minister who is compelled to pay an empty, & unmeaning court, to a government, which is hostile to his country, or whose dread of a foreign power, produces all the consequences of such hostility. This I am fearful will be my situation long before you receive this letter. If my apprehensions are realized, my present impression is to keep myself at a distance from the court, and to abstain as far as possible from all communication with the foreign department, until I receive your instructions. Messrs. Gallatin and Adams have no doubt informed the govt, of the result of their enquiries in relation to the loan in Holland. My prospect of success is improving from day to day, but uncertainty still overclouds the transaction. If I succeed, it must be the sale of Stock, as no loan can be negociated but by the consent of the government. In the present aspect of affairs, it would be imprudent to demand it. Should it be refused, it is probable that measures would be adopted to prevent the effort, in any other form. If the re-emboursement of the principal, should be required in Europe, there will be some difficulty in giving the purchasers the security necessary to satisfy them, without bringing the transaction under the cognizance of the government. Possibly an engagement in writing, endorsed upon the stock, binding the U.S. to make the re-emboursement in Paris, subscribed by Mr Gallatin & myself, would be acceptable. If this will not answer, I do not know how the difficulty will be surmounted. I have learned with much regret, that difficulties have arisen upon the question of my return. I hope they will not be found insurmountable. If my services after my return, can in any way be useful to the administration, they are entirely at its command. I have not the vanity to believe that they are of any importance; but as you have heretofore thought they might be useful, I feel it to be my duty, to make a tender of them, especially at a moment, that I am extremely anxious to extricate myself from a situation, which is excessively unpleasant, and where there is no probability of my rendering any service. I am sir with sentiments of the highest regard your most obt. & very humbl servt.
        
          Wm H Crawford.
          
          
        
        
          12th Decm
          P.S. I have recd. Mr Monroes letters of the 18th & 19th of October last in which your consent is given to my return in the spring. I entreat you to accept my best thanks for this act of kindness. I beg also that my tender of services may not be considered as a application to be employed upon my return. Nothing is farther from my wishes.
          I believe there would be no difficulty in disposing the 3,000,000 of stock in Paris at a price above 85, but Messrs. Gallatin & Adams have determined to make the effort dependent on the result of the negociation. It does not belong to me to judge of the correctness of this determination. The present rate of the exchange between this place & London would admit of its being drawn from the latter place to the U S. without loss, provided the rate exchange between the U.S. & London remains as it was in Oct. last.
          
            W H C
          
        
      